Title: From Alexander Hamilton to Jonathan Burrall, 25 May 1795
From: Hamilton, Alexander
To: Burrall, Jonathan


Dear Sir,
Albany May 25 1795
I have this day drawn upon you in the name of Leonard Ganseevort & Co. for One hundred Dollars in the belief that Robert Troupe has deposited in your Office a larger sum in my name. If there is any misapprehension you will oblige me by calling upon him & he will enable you to pay my order. Should he be absent Judge John Laurance will do it. Should both be absent I will ask the favour of you to take it up. I leave this tomorrow morning for New York & shall in the last case immediately reimburse you.
Yrs. with esteem

Alex Hamilton
Jonathan Burrall Esq.

